               Case 2:20-mj-03320-DUTY Document 2 Filed 07/16/20 Page 1 of 1 Page ID #:2


                                                                                                             TRICT


                                                                                                            • ~I~il


                                        iTNITED STATES DISTRICT COURT                    CENTf2AL DISTRICC GF CA~_iF=i= ^i ~'iF
                                                                                         BY                        D~_'ll"v
                                      CENTRAL DISTRICT OF CALIFORNIA

                                                              CASE Nu1viBER ~ ~       ~ O~~~ O
 UNITED STATES OF AMERICA
                   v                              PLAINTIFF

         ~,(.L,~         ~~~                                             REPORT COMMENCING CRIMINAL
                                                                                        ACTION
 USMS#                                           DEFENDANT

 TO: CLERK'S OFFICE, U.S. DISTRICT COURT

 All areas must be completed. Any area not applicable or unknown should indicate "N/A".

 1• Date and time of arrest:    ~I(6 ~ '~+o~                       `D /S       ~ AM ~ PM

 2. The above named defendant is currently hospitalized and cannot be transported to court for arraignment or
    any other preliminary proceeding:     ~ Yes     ~No

 3. Defendant is in U.S. Marshals Service lock-up (in this court building):       Yes      0 No

 4. Charges under which defendant has been booked:

       ~t cv ~ ti~J+~Jv—x— I~ 1~k~, 1 331 ~'
 5. Offense charged is a:      Felony      0 Minor Offense          Q Petty Offense        0 Other Misdemeanor

6. Interpreter Required: ~To          ~ Yes       Language:

7• Year of Birth:       ~ ~g

8. Defendant has retained counsel:       ~No
    Q Yes       Name:                                                 Phone Number:


9• Name ofPretrial Services Officer notified:      p~ -- ~<~~ ~^~(a                /~A u ~~,

10. Remarks (if any):


11. Nye:       c ?~~~~,~                  fjt.          (please print)

12. Office Phone Number: ~o - ~YY~~-- 1~2Z.                               13. Agency:

14. Signature: ~                                                          15• Date: ~I (~i ~ ?moo


CR-64(05/18)                             REPORT COMMENCING CRIMINAL ACTION
